Brown, J.
1. The most important contention made by the prisoner upon this appeal is that there is no evidence of a premeditated and deliberate homicide.
The prisoner having admitted that he slew the deceased with a pistol, the law presumes malice, but nevertheless places the burden on the State to fully satisfy the jury that it was deliberately and premeditatedly done to justify a conviction of murder in the first degree.
The State examined several witnesses, whose testimony, set out fully in the record, tends strongly to prove that the prisoner and Will Roberson had been employed by deceased, -and that there was a dispute about their wages, which had greatly in-, censed prisoner. On the day of the homicide prisoner armed himself with a pistol and threatened that unless the deceased paid him his money he was going to give him trouble about it; *839tbat be bad tbe pistol ib bis bosom while at tbe shop of one Moore, and -there made threats against deceased tbat if be did not pay him be would give him trouble; tbat be took tbe pistol from bis bosom and started from Moore’s place towards tbe butcher shop of deceased, near by. Tbe butcher shop has a lattice window, which was raised. Deceased was inside, leaning on tbe butcher’s block. Prisoner fired at him three times from tbe outside of tbe market hous'e and then ran. Tbe evidence tends to prove tbat deceased was unarmed, tbat a small knife was on tbe block and a hatchet under tbe counter, but tbat deceased bad bold of neither.
Tbe only witness examined for tbe prisoner was tbe prisoner himself. His evidence makes out a clear case of self-defense. He testifies tbat be saw Will Roberson come from Whichard’s shop, and tbat Will said, “I have got mine”; tbat be went to tbe shop to get bis money, and asked deceased for it; tbat deceased cursed him and refused to pay him; that- tbe deceased grabbed tbe hatchet and endeavored to kill prisoner, and tbat then prisoner fired on him.
We think tbat tbe evidence was amply sufficient to justify bis Honor in submitting tbe question of premeditation and deliberation to tbe jury. Tbe prisoner was angry with deceased about tbe wages be claimed; be bad armed himself with a pistol tbe1 morning of tbe homicide and concealed it in bis bosom; be made threats against tbe deceased tbat unless be was paid be would give', deceased trouble. Such threats, coupled with tbe character of tbe weapon with which tbe prisoner bad armed himself, justify tbe inference tbat be meant to kill or do serious bodily barm. He carried tbe pistol concealed, but took it out at tbe market bouse and fired at tbe unarmed man from tbe outside of tbe structure, as deceased was leaning on tbe block, and repeated bis fire until be bad sbot three times, and then ran. „ From these facts, supported by abundant evidence, tbe inference tbat tbe shooting was deliberately and purposely done, with intent to kill, if tbe prisoner did not get bis money, is well warranted. State v. Hunt, 134 N. C., 684; State v. Teachey, 138 N. C., 587; State v. Exum, 138 N. C., 599; State v. Daniel, 139 N. C., 549; State v. Gonly, 130 N. C., 683, are cases somewhat in point.
*840Tbe prisoner was evidently “taking tbe law in bis own bands” and avenging bis own wrongs. In tbis connection we may well quote from an eminent English writer: “Let it be observed tbat in all possible eases deliberate homicide upon a principle of revenge is murder. No man, under the' protection of tbe law, is to be tbe avenger of bis own wrongs. If they are of such a nature for which tbe laws of society will give him an adequate remedy, thither be ought to resort; but be they of what nature soever, be ought to bear bis lot with patience.” Foster’s Grown Law, 296.
2. J. D. Moore, a witness for tbe State, testified: “I was sitting in front of my shop,- when I beard tbe report of a pistol and saw tbe prisoner shoot Whichard three times and then run. Just before tbe shooting tbe prisoner was sitting down at my stove and talking to me. He said tbat Whichard (tbe deceased) owed him some money and be was going to have it or give Whichard some trouble about it. After a while be got up and went immediately to tbe market. He took bis pistol out of bis shirt front and commenced firing. I saw Will Roberson come across tbe railroad from Whichard’s market just before tbe defendant went there.” . On cross-examination of tbis witness tbe prisoner, proposed to show tbat Will Roberson, who bad been at work with tbe prisoner for Whichard, came from Whichard and held up some money and said to prisoner, “I got mine.” Defendant’s counsel stated tbat tbe purpose was to show tbat witness induced defendant to think tbat Whichard bad changed bis mind and was paying off, and tbat tbis showed why defendant went to tbe market. This evidence, on objection by tbe State, was excluded, anc| defendant excepted.
We are of opinion tbat tbe rejected evidence tended to throw no light upon tbe real question at issue, and could not possibly have been of any value to tbe prisoner bad it been admitted, and could not have affected tbe result.
Tbe reason assigned for its competency is tbat tbis declaration of Will Roberson conveyed to tbe prisoner tbe information tbat Will Roberson bad received bis money and induced tbe prisoner to go at once to Whichard in order to get bis pay, in tbe belief tbat be would get it, and thus to disprove any premeditation.
*841Tbe rejected declaration is a circumstance tending to prove only one fact, viz., that the prisoner went to Whichard’s market to demand the money he claimed that Whichard owed him, but it failed to throw any light whatever upon the prisoner’s purpose in case Whichard still refused to pay him. It was offered solely upon the question of premeditation; and upon no other phase of the case, and if it fails to disprove that, then it is worthless for any purpose.
An examination of the evidence and contentions of the State and of the prisoner discloses the worthlessness of the rejected declaration.
The evidence of the State is very strong, and tends to prove that prisoner armed himself and went to the deceased, intending to kill him or do him bodily harm only in the event that he did not get his money; that he did not get his money, and that without any sort of provocation he shot the deceased, who was unarmed, three times, and killed him.
The defense of the prisoner is self-defense, and rests entirely upon his own evidence. It is evident that the jury utterly rejected the prisoner’s evidence, or else they must have acquitted him. Had they credited his evidence, they could not have done otherwise, under the instructions of his Honor.
It is thus perfectly plain that the rejection of the declaration of Will Roberson, “I got mine,” did not in the least affect or detract from the prisoner’s defense. Did the rejection of it militate in any degree against prisoner upon the question of premeditation? The State did not contend that the •prisoner went to the market armed and with one purpose to kill the deceased in any event, but only in the event that deceased refused to pay him. The deceased did refuse, and the prisoner carried out his previously formed purpose and killed him. The rejected déclaration tends to prove why prisoner went to the market at the time he did, viz., to get his money, a fact admitted by the State, and had he received his money there would have been no homicide. But the contention and evidence of the State is that the prisoner went to the market to get his money, and that he intended to kill the deceased only in the'event he failed to do so.
*842The rejected declaration throws jio light whatever on prisoner’s intentions in case of such failure. On the contrary, the decided probability is that the knowledge that the deceased had paid "Will Roberson and refused to pay him “added fuel to the flame” and but hardened the prisoner’s previously formed purpose to kill the deceased if he did not pay him.
3.yThe prisoner submitted some prayers for instruction upon the question of premeditation, and excepted because the court declined to give them, and further specifically excepted to the charge of the court, as follows: “By premeditation and deliberation is meant that the reason and judgment is exercised, that the fact of the killing is weighed and considered, and that as a result there is in the mind the fixed purpose to kill. The fixed purpose to kill must precede the act of killing, although the length of time between the time it is formed and carried into effect is not material. This premeditation and deliberation, like any other fact, may be shown by circumstances, and in determining there was such the jury may consider evidence of absence of provocation, absence of’a quarrel at the time of the killing, and threats, if there is such evidence. Not that you are compelled to find premeditation and deliberation from such evidence, but that if there is such evidence you may consider it in determining whether there was such premeditation and deliberation as I have indicated.”
Almost every word in this charge has been repeatedly upheld by this Court. It follows all the decisions from Fuller’s case, 114 N. C., 885, to Bank’s case, 143 N. C., 652. The charge is substantially the charge which was approved by this Court in State v. Teachey, 138 N. C., 598. See, also, State v. Exum, supra; State v. Booker, 123 N. C., 713. The prisoner excepts to the following charge: “Malice, which is a necessary element of murder in the first and second degrees, means, killing without legal excuse, and is presumed from killing with a deadly weapon.”
This is a correct proposition of law. The killing with a deadly weapon raises a presumption of malice. That is all the charge says. There is no intimation that it raises a presumption of murder in the first degree. Such a charge would be obnoxious to Locklear’s case, 118 N. C., 1154.
In another part of the charge the court gave the jury explicit *843instructions that the defendant must have weighed and determined the matter and formed a fixed purpose to kill, and must have killed as a consequence of this fixed purpose.
The portion of tbe charge excepted to is 'evidently a part of the judge’s charge, that murder is the unlawful killing of another with malice aforethought, and that killing with a deadly weapon raises a presumption of malice. The jury could not, in any view of the charge as to deliberation and premeditation, have possibly thought that the judge intended to say that the killing with a deadly weapon raised a presumption of murder in the first degree, and as a matter of fact the judge did not say it.
The able and painstaking judge who tried this case below delivered a most exhaustive and clear charge to the jury, in which he did the prisoner full justice.
We have examined the entire record, and each exception taken, with the care demanded in a matter of such solemnity, and we find no error of which the prisoner can justly complain.
No Error.